Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/775,690 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilek et al (U.S. Pub No. 2020/0231298 A1), and Hofmann et al (U.S. Patent No. 9,297,723), and further in view of Piemonte et al (U.S. Pub No. 2018/0283896 A1).


As per claim 1. Bilek discloses a method for managing data, the method comprising: 
obtaining, by a data migration manager, a notification of an event occurrence from an external event source, wherein the event occurrence is predicted to take place in a geographical location (Par [0023, 0038]); 
performing a threat assessment on the event occurrence to generate an impact prediction for a local data system located in the geographical location (Par [0027-0028]).
Bilek does not explicitly disclose making a first determination that the impact prediction exceeds an impact threshold for a first application executing in the local data system.
However, Hofmann discloses making a first determination that the impact prediction exceeds an impact threshold for a first application executing in the local data system (Col 15 lines 18-30. Exceed an impact threshold).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hofmann into the teaching of Bilek in order to track and analyzing service (Col 1 Lines 14-15).
Bilek and Hofmann do not explicitly disclose performing, in response to the first determination, a location assessment to identify a migration destination for first application data stored in the local data system; and initiating a first data migration of the first application data to the migration destination. 
However, Piemonte discloses performing, in response to the first determination, a location assessment to identify a migration destination for first application data stored in the local data system; and initiating a first data migration of the first application data to the migration destination (Par [0026, 0034, 0070]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Piemonte into the teachings of Bilek as modified by Hofmann in order to provide information relating to operation of an autonomous machine (par [0002]).     
As per claim 2, Piemonte discloses the method of claim 1, further comprising: making a second determination that the first application has a higher priority than a second application executing on the local data system; and in response to the second determination, initiating a second data migration of second application data to the migration destination after the first data migration is complete, wherein the first application data is associated with the first application, and wherein the second application data is associated with the second application (par [0026, 0034, 0070]).As per claim 3, Piemonte discloses the method of claim 2, wherein the second determination is based on application information obtained from the local data system (Par [0034, 0070]). As per claim 4, Bilek discloses the method of claim 1, wherein performing the threat assessment on the event occurrence to generate the impact prediction comprises: inputting a set of characteristics of the event occurrence into a threat assessment model to generate a result, wherein the threat assessment model is generated based on a machine learning algorithm, and wherein the result is the impact prediction (Par [0027-0028]). As per claim 5, Bilek discloses the method of claim 4, wherein the set of characteristics of the event occurrence comprise of at least one of: a type of event, a severity of the event, and a predicted radius of the event (Par [0031] weather event). As per claim 7, Bilek discloses the method of claim 4, the method further comprising: obtaining event telemetry information associated with the event occurrence; and updating the threat assessment model based on the event telemetry information (Par [0038]). As per claim 8, Bilek discloses a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing data, the method comprising: 
obtaining a notification of an event occurrence from an external event source, wherein the event occurrence is predicted to take place in a geographical location(Par [0023, 0038]); 
performing a threat assessment on the event occurrence to generate an impact prediction for a local data system located in the geographical location (Par [0027-0028]).
Bilek does not explicitly disclose making a first determination that the impact prediction exceeds an impact threshold for a first application executing in the local data system.
However, Hofmann discloses making a first determination that the impact prediction exceeds an impact threshold for a first application executing in the local data system (Col 15 lines 18-30. Exceed an impact threshold).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hofmann into the teaching of Bilek in order to track and analyzing service (Col 1 Lines 14-15).
Bilek and Hofmann do not explicitly disclose performing, in response to the first determination, a location assessment to identify a migration destination for first application data stored in the local data system; and initiating a first data migration of the first application data to the migration destination. 
However, Piemonte discloses performing, in response to the first determination, a location assessment to identify a migration destination for first application data stored in the local data system; and initiating a first data migration of the first application data to the migration destination (Par [0026, 0034, 0070]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Piemonte into the teachings of Bilek as modified by Hofmann in order to provide information relating to operation of an autonomous machine (par [0002]). As per claim 9, Piemonte discloses the non-transitory computer readable medium of claim 8, the method further comprising: making a second determination that the first application has a higher priority than a second application executing on the local data system; and in response to the second determination, initiating a second data migration of second application data to the migration destination after the first data migration is complete, wherein the first application data is associated with the first application, and wherein the second application data is associated with the second application (Par [0026, 0034, 0070]). As per claim 10, Piemonte discloses the non-transitory computer readable medium of claim 9, wherein the second determination is based on application information obtained from the local data system (Par [0034, 0070]). As per claim 11, Bilek discloses the non-transitory computer readable medium of claim 8, wherein performing the threat assessment on the event occurrence to generate the impact prediction comprises: inputting a set of characteristics of the event occurrence into a threat assessment model to generate a result, wherein the threat assessment model is generated based on a machine learning algorithm, and wherein the result is the impact prediction (Par [0027-0028]). As per claim 12, Bilek discloses the non-transitory computer readable medium of claim 11, wherein the set of characteristics of the event occurrence comprise of at least one of: a type of event, a severity of the event, and a predicted radius of the event (Par [0031]). As per claim 14, Bilek discloses the non-transitory computer readable medium of claim 11, the method further comprising: obtaining event telemetry information associated with the event occurrence; and updating the threat assessment model based on the event telemetry information (Par [[38]). As per claim 15, Bilek discloses a system, comprising: 
a processor; and memory comprising instructions, which when executed by the processor, perform a method for managing data, the method comprising: 
obtaining a notification of an event occurrence from an external event source, wherein the event occurrence is predicted to take place in a geographical location (Par [0023, 0038]); 
performing a threat assessment on the event occurrence to generate an impact prediction for a local data system located in the geographical location (Par [0027-0028]).
Bilek does not explicitly disclose making a first determination that the impact prediction exceeds an impact threshold for a first application executing in the local data system.
However, Hofmann discloses making a first determination that the impact prediction exceeds an impact threshold for a first application executing in the local data system (Col 15 lines 18-30. Exceed an impact threshold).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Hofmann into the teaching of Bilek in order to track and analyzing service (Col 1 Lines 14-15).
Bilek and Hofmann do not explicitly disclose performing, in response to the first determination, a location assessment to identify a migration destination for first application data stored in the local data system; and initiating a first data migration of the first application data to the migration destination. 
However, Piemonte discloses performing, in response to the first determination, a location assessment to identify a migration destination for first application data stored in the local data system; and initiating a first data migration of the first application data to the migration destination (Par [0026, 0034, 0070]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Piemonte into the teachings of Bilek as modified by Hofmann in order to provide information relating to operation of an autonomous machine (par [0002]).     
As per claim 16, Piemonte discloses the system of claim 15, the method further comprising: making a second determination that the first application has a higher priority than a second application executing on the local data system; and in response to the second determination, initiating a second data migration of second application data to the migration destination after the first data migration is complete, wherein the first application data is associated with the first application, and wherein the second application data is associated with the second application (par [0026, 0034, 0070]). As per claim 17, Piemonte discloses the system of claim 16, wherein the second determination is based on application information obtained from the local data system (Par [0034, 0070]). As per claim 18, Bilek discloses the system of claim 15, wherein performing the threat assessment on the event occurrence to generate the impact prediction comprises: inputting a set of characteristics of the event occurrence into a threat assessment model to generate a result, wherein the threat assessment model is generated based on a machine learning algorithm, and wherein the result is the impact prediction (Par [0027-0028]). As per claim 19, Bilek discloses the system of claim 18, wherein the set of characteristics of the event occurrence comprise of at least one of: a type of event, a severity of the event, and a predicted radius of the event (Par [0031]). As per claim 20, Bilek discloses the system of claim 18, the method further comprising: obtaining event telemetry information associated with the event occurrence; and updating the threat assessment model based on the event telemetry information (Par [0038]).





Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilek et al, Hofmann et al, and Piemonte et al, and further in view of Bettencourt Da Silva et al (U.S. Pub No. 2019/0080055 A1).
As per claim 6, Bilek, Hofmann and Piemonte do not explicitly disclose the method of claim 4, wherein the impact prediction is a percentage.
However, Bettencourt Da Silva discloses wherein the impact prediction is percentage (Par [0086]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bettencourt Da Silva into the teachings of Bilek as modified by Hofmann and Piemonte in order to provide safety and efficiency system (par [0003]).     
As per claim 13, Bilek, Hofmann and Piemonte do not explicitly disclose the non-transitory computer readable medium of claim 11, wherein the impact prediction is a percentage.
However, Bettencourt Da Silva discloses wherein the impact prediction is percentage (Par [0086]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bettencourt Da Silva into the teachings of Bilek as modified by Hofmann and Piemonte in order to provide safety and efficiency system (par [0003]).     


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 16, 2022
/THU N NGUYEN/Examiner, Art Unit 2154